IN THE SUPREME COURT OF
               CALIFORNIA

                      THE PEOPLE,
                 Plaintiff and Respondent,
                             v.
              DOUGLAS EDWARD MCKENZIE,
                 Defendant and Appellant.

                           S251333

                   Fifth Appellate District
                          F073942

              Madera County Superior Court
          MCR047554, MCR047692 and MCR047982



                      February 27, 2020

Justice Chin authored the opinion of the Court, in which Chief
Justice Cantil-Sakauye and Justices Corrigan, Liu, Cuéllar,
Kruger, and Groban concurred.
                   PEOPLE v. MCKENZIE
                           S251333


               Opinion of the Court by Chin, J.


      We granted review in this case to decide whether a
convicted defendant who is placed on probation after imposition
of sentence is suspended, and who does not timely appeal from
the order granting probation, may take advantage of
ameliorative statutory amendments that take effect during a
later appeal from a judgment revoking probation and imposing
sentence. The Court of Appeal answered this question in the
affirmative and, in light of a newly effective amendment to a
sentence enhancement statute, ordered four of defendant
Douglas McKenzie’s sentence enhancements stricken. We
affirm the Court of Appeal’s judgment.

        I. FACTUAL AND PROCEDURAL BACKGROUND
      On November 4, 2014, in three separate cases, defendant
pleaded guilty to a number of drug-related offenses and, as here
relevant, admitted having sustained four prior felony drug-
related convictions for purposes of sentence enhancement under
Health and Safety Code, former section 11370.2.1 Under
subdivision (c) of that statute, as it read at the time of
defendant’s plea, each prior conviction rendered defendant
subject to a consecutive three-year prison term enhancement.
As to all three cases, the trial court suspended imposition of


1
     All further unlabeled statutory references are to the
Health and Safety Code.


                               1
                      PEOPLE v. MCKENZIE
                   Opinion of the Court by Chin, J.


sentence, granted defendant five years’ probation, and ordered
him to attend drug court.
     In March 2016, the Madera County Probation Department
sought revocation of defendant’s probation based on alleged
probation violations. Defendant admitted the violations and, on
June 1, 2016, the trial court revoked probation, declined to
reinstate it, and imposed a prison sentence that included four
three-year prior drug conviction enhancements under former
section 11370.2, subdivision (c).
      About two weeks later, defendant filed a notice of appeal.
On September 13, 2017, the Court of Appeal filed an opinion
modifying the judgment in certain respects and otherwise
affirming.
      On October 11, 2017, the governor signed Senate Bill No.
180 (2017-2018 Reg. Sess.), which was to take effect January 1,
2018. Under section 11370.2, as revised by that bill, defendant’s
prior drug-related convictions no longer qualified defendant for
sentence enhancement.
     On October 20, 2017, defendant petitioned this court for
review based on the enactment of Senate Bill No. 180 (2017-
2018 Reg. Sess.). On December 20, 2017, we granted review and
remanded the case to the Court of Appeal with directions to
vacate its decision and to reconsider the matter in light of the
revised statute. On January 1, 2018, Senate Bill No. 180 took
effect. On remand, the Court of Appeal held that defendant
could take advantage of the revisions to section 11370.2 that
rendered the statute’s sentence enhancements inapplicable to
his prior drug-related convictions, and the court ordered those
four enhancements stricken.
     We then granted the People’s petition for review.


                                  2
                       PEOPLE v. MCKENZIE
                   Opinion of the Court by Chin, J.


                         II. DISCUSSION
      We begin with In re Estrada (1965) 63 Cal.2d 740
(Estrada), which first set forth the current rule regarding
retroactive application of ameliorative statutory amendments
and which is the foundation of the People’s argument. In that
case, between the defendant’s escape from a drug rehabilitation
center and his guilty plea to the crime of escape, statutory
amendments took effect that reduced “both the term of
imprisonment [for his crime] and the time necessary to spend in
prison to be eligible for parole.” (Id. at p. 744.) We held that the
ameliorative changes applied to the defendant, explaining: “The
key date is the date of final judgment. If the amendatory statute
lessening punishment becomes effective prior to the date the
judgment of conviction becomes final then . . . . it, and not the
old statute in effect when the prohibited act was committed,
applies.” (Ibid.)
      This conclusion, we reasoned in Estrada, was warranted
by factors indicating that, consistent with the common law rule,
the Legislature must have intended the amendatory statute to
apply in “all prosecutions not reduced to final judgment” at the
time of its passage. (Estrada, supra, 63 Cal.2d at p. 747.) “[O]f
paramount importance,” we explained, was the following
consideration: “When the Legislature amends a statute so as to
lessen the punishment[,] it has obviously expressly determined
that its former penalty was too severe and that a lighter
punishment is proper as punishment for the commission of the
prohibited act. It is an inevitable inference that the Legislature
must have intended that the new statute imposing the new
lighter penalty now deemed to be sufficient should apply to
every case to which it constitutionally could apply. The
amendatory act imposing the lighter punishment can be applied

                                  3
                        PEOPLE v. MCKENZIE
                    Opinion of the Court by Chin, J.


constitutionally to acts committed before its passage provided
the judgment convicting the defendant of the act is not final.
This intent seems obvious, because to hold otherwise would be
to conclude that the Legislature was motivated by a desire for
vengeance, a conclusion not permitted in view of modern
theories of penology. . . . [¶] . . . ‘A legislative mitigation of the
penalty for a particular crime represents a legislative judgment
that the lesser penalty or the different treatment is sufficient to
meet the legitimate ends of the criminal law. Nothing is to be
gained by imposing the more severe penalty after such a
pronouncement; the excess in punishment can, by hypothesis,
serve no purpose other than to satisfy a desire for vengeance.’ ”
(Id. at pp. 744-745.)
      Estrada involved statutory amendments that “merely
reduced . . . penal sanctions” for a given act, but we
subsequently applied it to amendments that “entirely
eliminated” such sanctions. (People v. Rossi (1976) 18 Cal.3d
295, 301 (Rossi).) “[T]he common law principles” underlying the
Estrada rule, we reasoned, “apply a fortiorari when criminal
sanctions have been completely repealed before a criminal
conviction becomes final.” (Ibid.) As we explained, “it would be
untenable to give defendants the benefit of a reduction in
punishment while denying them the benefit of a complete
remission of punishment.” (People v. Collins (1978) 21 Cal.3d
208, 213 (Collins).) Such a rule “would clearly lead to absurd
results.” (Rossi, at p. 302, fn. 8.) It would enable a defendant to
benefit from a statutory change if the amendment “simply . . .
reduce[s] the maximum punishment” for a given act — even “to
one day in jail” — but would “subject[]” a defendant “to the full
punishment [formerly] prescribed” if the amendment instead
“completely repeal[s] all criminal penalties for” the act. (Ibid.)


                                   4
                       PEOPLE v. MCKENZIE
                   Opinion of the Court by Chin, J.


“[S]uch a reading of legislative intent belies reality.” (Ibid.)
Thus, “ ‘when the [L]egislature repeals a criminal statute or
otherwise removes the State’s condemnation from conduct that
was formerly deemed criminal, this action requires the
dismissal of a pending criminal proceeding charging such
conduct. The rule applies to any such proceeding which, at the
time of the supervening legislation, has not yet reached final
disposition in the highest court authorized to review it.’ ” (Id. at
p. 304.)
      The record here shows that when the revisions to section
11370.2 took effect, defendant’s “ ‘criminal proceeding . . . ha[d]
not yet reached final disposition in the highest court authorized
to review it.’ ” (Rossi, supra, 18 Cal.3d at p. 304, quoting Bell v.
Maryland (1964) 378 U.S. 226, 230.) On that date, “the time for
petitioning for a writ of certiorari in the United States Supreme
Court [had not] passed” (People v. Nasalga (1996) 12 Cal.4th
784, 789, fn. 5); as earlier set forth, the governor signed the bill
containing the revisions before defendant even petitioned this
court for review of the judgment imposing a prison sentence, and
when the bill took effect on January 1, 2018, defendant’s appeal
of his sentence was pending in the Court of Appeal pursuant to
our December 2017 order granting review and remanding the
case for reconsideration in light of the revisions. Thus, the
prosecution had not been “reduced to final judgment at the time”
the revisions took effect. (Estrada, supra, 63 Cal.2d at p. 746.)
       In asserting that defendant is nevertheless precluded from
obtaining relief, the People argue as follows: The relevant cut-
off point under Estrada for applying ameliorative amendments
is the date the “judgment of conviction becomes final.” (Estrada,
supra, 63 Cal.2d at p. 744.)          Penal Code section 1237,
subdivision (a), provides in relevant part that a defendant may

                                  5
                       PEOPLE v. MCKENZIE
                   Opinion of the Court by Chin, J.


appeal “from a final judgment of conviction” and that “an order
granting probation . . . shall be deemed to be a final judgment
within the meaning of this section.” Under this section, the
People assert, the original 2014 order granting defendant
probation was “a final judgment for purposes of filing an
appeal,” and that judgment — which included defendant’s
“underlying conviction” and “the admissions to prior convictions
that qualified [him] for enhanced sentencing” — became “final
for Estrada purposes . . . when the time to appeal from the . . .
order passed, well before the Legislature amended the
enhancement statute.” Defendant therefore is not entitled to
“retroactive application” of the statutory revisions.
      The People’s arguments fail under our precedents.
Initially, the People err by assuming that when we used the
phrase “judgment of conviction” in Estrada, supra, 63 Cal.2d at
page 744, we were referring only to “underlying” convictions and
enhancement findings, exclusive of sentence. In criminal
actions, the terms “judgment” and “ ‘sentence’ ” are generally
considered “synonymous” (People v. Spencer (1969) 71 Cal.2d
933, 935, fn. 1), and there is no “judgment of conviction” without
a sentence (In re Phillips (1941) 17 Cal.2d 55, 58). Moreover, in
Estrada, we also referred to the cut-off point for application of
ameliorative amendments as the date when the “case[]” (id. at
p. 746) or “prosecution[]” is “reduced to final judgment” (id. at p.
747). And in Rossi, supra, 18 Cal.3d at page 304, we stated that
an amendatory statute applies in “ ‘any [criminal] proceeding
[that], at the time of the supervening legislation, has not yet
reached final disposition in the highest court authorized to
review it.’ ” (Italics added.) It cannot be said that this criminal
prosecution or proceeding concluded before the ameliorative
legislation took effect.


                                  6
                      PEOPLE v. MCKENZIE
                   Opinion of the Court by Chin, J.


      This conclusion is also consistent with our recent decision
in People v. Chavez (2018) 4 Cal.5th 771 (Chavez). In that case,
four years after successfully completing probation, the
defendant asked the trial court to dismiss his action and
expunge his record in furtherance of justice under Penal Code
section 1385. (Chavez, at p. 776.) We concluded that the trial
court could not dismiss the action under that statute because
there was no longer an action to dismiss: the criminal action
had ended when the defendant’s probation had expired. (Id. at
p. 777.)
      In the course of so holding, we noted that “[u]nder well-
established case law, a court may exercise its dismissal power
under [Penal Code] section 1385 at any time before judgment is
pronounced — but not after judgment is final.” (Chavez, supra,
4 Cal.5th at p. 777.) At the same time, however, we expressly
rejected the argument that in such cases, the “criminal action
terminates” when “the court orders a grant of probation.” (Id.
at p. 785.) We therefore concluded that Penal Code section
1385’s dismissal “power may be exercised until judgment is
pronounced or when the power to pronounce judgment runs
out.” (Chavez, at p. 777.) As particularly relevant here, we
explained that the “criminal action” — and thus the trial court’s
jurisdiction to impose a final judgment — “continues into and
throughout the period of probation” and expires only “when th[e]
[probation] period ends.” (Id. at p. 784.) Chavez thus confirms
that a criminal proceeding ends only once probation ends if no
judgment has issued in the case.
      Notably, in reaching this conclusion, we also found it
irrelevant that “under [Penal Code] section 1237, an order
granting probation is deemed a ‘final judgment’ for the purpose
of taking an appeal.” (Chavez, supra, 4 Cal.5th at p. 786.) Under

                                  7
                      PEOPLE v. MCKENZIE
                   Opinion of the Court by Chin, J.


our precedents, we explained, “such an order” has only “limited
finality” and “ ‘does not have the effect of a judgment for other
purposes.’ ” (Ibid.) Based on these precedents, we declined to
find that, by virtue of Penal Code section 1237, an order
granting probation is a final judgment for purposes of
construing a trial courts’ dismissal power under Penal Code
section 1385. (Chavez, at p. 786.)
      In this regard, Chavez is consistent with prior decisions in
which we stated that under Penal Code section 1237, an order
granting probation “is ‘deemed to be a final judgment’ for the
limited purpose of taking an appeal therefrom” and “does not
have the effect of a judgment for other purposes.” (People v.
Superior Court (Giron) (1974) 11 Cal.3d 793, 796; see People v.
Flores (1974) 12 Cal.3d 85, 94, fn. omitted [order granting
probation “is not to be deemed a judgment except for purposes
of appeal as provided in [Penal Code] section 1237”].) By
providing that an order granting probation is “deemed to be a
final judgment within the meaning of this section,” Penal Code
section 1237, subdivision (a), merely “mak[es]” the order
“appealable” and “mak[es] the scope of review the same as
though the appeal were taken from a final judgment of
conviction.” (In re Osslo (1958) 51 Cal.2d 371, 380, italics
added.) This clause was added to Penal Code section 1237 in
1951 for the “limited” purpose of “exten[ding] . . . a defendant’s
right to appeal from a theretofore nonappealable order.” (People
v. Robinson (1954) 43 Cal.2d 143, 145.) We long ago observed
that the clause may “not preclude [a] court from recognizing that
for purposes other than those of Penal Code section 1237 there
is a substantial and . . . pertinent difference between an order
granting probation and a final judgment as such.” (In re Osslo,
at p. 380.) “To hold otherwise would give the 1951 amendment


                                  8
                      PEOPLE v. MCKENZIE
                   Opinion of the Court by Chin, J.


greater scope than its language would reasonably support.”
(Robinson, at p. 145.)
     Based on the preceding analysis, we reject the People’s
argument that, by virtue of Penal Code section 1237, because
defendant failed to appeal from the order granting probation he
may not benefit from ameliorative amendments that took effect
long after the time for taking an appeal from that order lapsed.
       This reading of Estrada is consistent with the
“consideration of paramount importance” we identified in that
decision: the “inevitable inference” that the Legislature, having
“determined that its former penalty was too severe,” “must have
intended” that the ameliorative statutory change “should apply
to every case to which it constitutionally could apply.” (Estrada,
supra, 63 Cal.2d at pp. 744-745.) A contrary conclusion, we
explained, would “ ‘serve no purpose other than to satisfy a
desire for vengeance,’ ” and would have to rest on the
impermissible view “that the Legislature was motivated by
[such] a desire.” (Id. at p. 745.) Here, the People offer no basis
for concluding that the revisions to section 11370.2 may not “be
applied constitutionally” to defendant. (Estrada, at p. 745)
Thus, applying those revisions in this case is fully consistent
with Estrada.
      The People instead offer several policy bases for their
view. They assert that precluding probationers like defendant
from taking advantage of ameliorative statutory revisions that
become effective after expiration of the time for direct appeal
from an order granting probation would be “consistent with the
public’s interest in finality, an interest that the Legislature
would not intend to implicitly undercut by reducing a penalty.”
Finality is important, the People argue, because it (1) “prevents


                                  9
                      PEOPLE v. MCKENZIE
                   Opinion of the Court by Chin, J.


criminals from escaping prosecution” due to destruction of
evidence and loss of witnesses over the years, (2) “conserves
public resources” by eliminating potential retrials and the need
“to preserve evidence during the period of probation,” and (3)
“encourage[s]” probationers “to accept responsibility” for their
actions and to “focus on rehabilitation.” By contrast, the People
contend, applying such revisions under these circumstances
would produce “absurd results.”          It would “mean” that
probationers “who do[] not initially challenge [their] underlying
conviction” and “successfully complete[]” probation are worse off
than probationers who violate their probation terms, have
probation revoked, and appeal from that revocation, because
only the latter may “benefit from a subsequent amendment to
the pertinent statute.” It would thus “ ‘encourag[e] defendants
to violate the terms of their probation in the hopes of extending
the probation term to take advantage of any beneficial changes
in the law during the probationary period.’ ” This, in turn, might
make trial courts “reluctant to extend probation and give
defendants additional opportunities to achieve rehabilitation.”
      We rejected similar arguments in Estrada when we
adopted the existing rule and disapproved a previous decision
holding that “the punishment in effect when the act was
committed” applies notwithstanding a subsequently enacted
ameliorative revision. (Estrada, supra, 63 Cal.2d at p. 742.) The
previous decision was based in part on the view that failing to
apply a law “with certainty as it read on the date of the offense”
would diminish the law’s “intended deterrent effect.” (People v.
Harmon (1960) 54 Cal.2d 9, 26.) The dissent in Estrada echoed
this view, arguing that allowing defendants to take advantage
of ameliorative revisions as long as direct appeal is still
available would “substantially reduce[]” the “deterrent[]” effect


                                 10
                       PEOPLE v. MCKENZIE
                   Opinion of the Court by Chin, J.


that comes with “[t]he certainty of punishment.” (Estrada,
supra, 63 Cal.2d at p. 753 (dis. opn. of Burke, J.).) It would also,
the Estrada dissent asserted, give “those contemplating and
subsequently committing crime” incentive to “seek[] every
avenue of delay through appeals and legal maneuvers of all
kinds” in the hope that “the Legislature might in the meantime
reduce the punishment.” (Ibid.) In other words, it would
“encourag[e] appeals and delays not related to guilt or innocence
but employed solely to keep open the possibility of subsequent
windfalls” through application of “an ameliorating legislative
act.” (Ibid.) Finally, it would create “a gross inequity” and
“unequal treatment under the law” as to defendants who
“plead[] guilty to an offense” and whose “conviction[s] promptly
become[] final, thereby effectively shutting the door to [their]
ever receiving any benefit” from the ameliorative revision.
(Ibid.) These policy arguments did not persuade us in Estrada
not to apply ameliorative revisions to defendants who have
already committed criminal acts if the revisions take effect
before their “cases” are “reduced to final judgment.” (Id., at p.
746.) The People’s similar arguments are no more persuasive
today, more than 50 years later, in the context of determining
whether Estrada’s rule includes defendants who are, when
ameliorative statutory revisions take effect, appealing from a
judgment entered upon revocation of probation. Indeed, we find
it highly doubtful that a probationer would, as the People
suggest, violate probation — and face probation revocation and
imprisonment — simply in the hope that (1) the court would
extend probation notwithstanding the violation, and (2) the




                                 11
                       PEOPLE v. MCKENZIE
                   Opinion of the Court by Chin, J.


Legislature would enact some ameliorative statute during the
extended probationary term. 2
     Nor are we persuaded by the People’s argument that
probationers who do not file a timely appeal from an order
granting probation “cannot challenge the order or the
underlying determination of guilt through a later appeal.” The
legal principle associated with this argument provides that
when a court suspends imposition of sentence and grants
probation, the defendant’s failure to appeal from the order
granting probation generally “estops” the defendant “from
claiming error with respect to matters occurring before that
order,” but not as to “proceedings in connection with the
revocation of probation and sentencing.” (People v. Gonzales
(1968) 68 Cal.2d 467, 470, italics added.) In other words, it
“merely forecloses action based on errors committed at the trial.”
(People v. Wilkins (1959) 169 Cal.App.2d 27, 34.) Here,
defendant does not claim that an “error[]” occurred “at the trial”
(ibid.) “before” the court ordered probation (Gonzales, at p. 470).
Instead, he raises an issue relating to the subsequent
“revocation of probation and sentencing” (ibid.), based on an
event — the amendment of section 11370.2 — that occurred long
after the court ordered probation and the time for direct appeal
lapsed. Thus, defendant could not have raised this issue during
a direct appeal from the probation order.          Under these


2
      We also note that as a factual matter, applying the
Estrada rule in this case does not implicate the People’s
concerns about the costs and difficulties associated with retrials.
Allowing defendant to take advantage of the revision to section
11370.2 will not result in a new trial. The trial court may simply
strike the affected enhancements and modify defendant’s
sentence accordingly.


                                 12
                        PEOPLE v. MCKENZIE
                    Opinion of the Court by Chin, J.


circumstances, defendant’s failure to file such a direct appeal
does not preclude him from taking advantage of ameliorative
amendments that took effect while he was appealing from the
subsequent revocation of his probation and imposition of
sentence. (Cf. In re Black (1967) 66 Cal.2d 881, 887 [“It has been
said that the ‘requirement of exhaustion of the appellate or other
remedy . . . is merely a discretionary policy governing the
exercise of the reviewing court’s jurisdiction to issue the writ’ ”].)
      The People’s contrary view rests on an asserted
distinction — between amendments that merely reduce
punishment and those that entirely eliminate punishment —
that, as already explained, we long ago rejected for purposes of
applying the Estrada rule. The People argue that “because” the
statutory amendment here “did not [merely] change the
sentence or the superior court’s sentencing discretion as to the
former enhancements, it did away with them altogether,” this
case necessarily involves a prohibited “challenge to the [now
final] adjudication of defendant’s guilt — specifically, the
adjudication of the allegations of prior narcotics-related
convictions” — rather than a question of “sentencing discretion.”
In other words, in the People’s view, although defendant could
have benefitted from the amendment had it merely reduced the
punishment for the enhancement — even to a single day in
jail — because the amendment completely eliminated the
punishment, he cannot. As we explained over 40 years ago, as
a basis for determining the Estrada rule’s applicability, the
distinction the People put forth is “untenable” (Collins, supra,
21 Cal.3d at p. 213) and “would clearly lead to absurd results”
(Rossi, supra, 18 Cal.3d at p. 302, fn. 8). Therefore, we again
decline to adopt it.



                                  13
                       PEOPLE v. MCKENZIE
                   Opinion of the Court by Chin, J.


      Finally, rejection of the People’s argument is consistent
with our discussion in Estrada and subsequent decisions of
“legislative intent,” i.e., whether “the Legislature intend[ed] the
old or new statute to apply.” (Estrada, supra, 62 Cal.2d at p.
744.) We find no basis to conclude that the Legislature intended
the old statute imposing punishment to apply to those on
probation simply because they may no longer appeal from orders
granting probation as to which there was no ground for appeal.
On the other hand, as we have explained, “an amendment
eliminating criminal sanctions is [itself] a sufficient declaration
of the Legislature’s intent to bar all punishment for the conduct
so decriminalized.” (Collins, supra, 21 Cal.3d at p. 213.)
     In addition to these generally applicable statements
regarding legislative intent, the legislative history of section
11370.2’s recent revision reveals additional “factors that
indicate the Legislature must have intended that the
amendatory statute should operate in” cases like this one.
(Estrada, supra, 63 Cal.2d at p. 746.) According to that
legislative history, the “sentence enhancement for prior drug
convictions” was an “extreme punishment” that had “failed to”
achieve its goals — “protect[ing] communities [and] reduc[ing]
the availability of drugs” — while having the following negative
effects: (1) producing “overcrowded jails and prisons”; (2)
“ ‘funneling money away from community-based programs and
services” ’ in order to “ ‘build[] new jails to imprison more people
with long sentences,’ ” thus “crippl[ing] state and local budgets”;
and (3) “ ‘devastat[ing] low-income communities of color’ ” and
“ ‘target[ing] the poorest and most marginalized people in our
communities.’ ” (Assem. Com. on Public Safety, Analysis of Sen.
Bill No. 180 (2017-2018 Reg. Sess.) June 27, 2017, p. 4.) Repeal
of the enhancement was therefore “ ‘urgently needed’ ” in order


                                 14
                      PEOPLE v. MCKENZIE
                  Opinion of the Court by Chin, J.


“ ‘to undo the damage’ ” the enhancement had caused, to “free[]”
up funds for “reinvest[ment] in community programs that
actually improve the quality of life and reduce crime,” and to
“ ‘reduce racial disparities in the criminal justice system.’ ”
(Ibid.) In view of these stated concerns and goals, we see no
basis to conclude the Legislature intended to exclude those on
probation simply because they can no longer appeal from the
original order granting probation. The legislative history
reinforces the conclusion that the Legislature “must have
intended” section 11370.2’s ameliorative changes to “operate in”
cases like this one. (Estrada, supra, 63 Cal.2d at p. 746.)

                      III. DISPOSITION
     For the reasons set forth above, we affirm the judgment of
the Court of Appeal.
                                                     CHIN, J.
We Concur:

CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.




                                15
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. McKenzie
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 25 Cal.App.5th 1207
Rehearing Granted

__________________________________________________________________________________

Opinion No. S251333
Date Filed: February 27, 2020
__________________________________________________________________________________

Court: Superior
County: Madera
Judge: Ernest J. LiCalsi

__________________________________________________________________________________

Counsel:

Elizabeth Campbell, under appointment by the Supreme Court, and Alex Green, under appointment by the
the Court of Appeal, for Defendant and Appellant.

Xavier Becerra, Attorney General, Kathleen A. Kenealy, Acting Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, R. Todd Marshall, Raymond L.
Brosterhous II, Eric L. Christoffersen, Janet Neeley, Rachelle A. Newcomb and Catherine Chatman,
Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Catherine Chatman
Deputy Attorney General
1300 I Street, Suite 125
Sacramento, CA 94244-2550
(916) 210-7699

Elizabeth Campbell
Attorney at Law
3104 O Street
Sacramento, CA 95816
(530) 786-4108